Citation Nr: 1106358	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left arm disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from April 1994 to June 2006.  
He had service in Iraq from April 2003 to March 2004 and from 
January 2005 to January 2006.  His awards and decorations 
included the Combat Action Badge.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the RO.  

In October 2010, during the course of the appeal, the Veteran had 
a video conference with the Veterans Law Judge whose signature 
appears at the end of this decision.  

After reviewing the record, the Board finds that additional 
development of the record is warranted prior to further 
consideration by the Board.  Accordingly, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) shows that he was separated from service on 
temporary records and a soldier's affidavit.  

The Veteran's service treatment records currently on file were 
received from the VA Records Management Center in November 2007.  
In February 1995 and November 1997, the Veteran was treated for 
congestion and a post-nasal drip associated with a cold and upper 
respiratory infection.  In May 2000, he was treated for allergic 
rhinitis.  In November 2001, he was treated for left patella-
femoral pain syndrome; and in September 2004, following a 
motorcycle accident, he was treated for abrasions and contusions 
on his left knee and left arm.  

During his hearing before the undersigned Veteran's Law Judge, 
the Veteran testified that he had continued to experience left 
knee and arm pain, as well as sinusitis since service.  His wife, 
a physical therapist, supported his testimony and noted that the 
Veteran had a bump on his knee, possibly consistent with fluid on 
the knee.  She also testified that his left arm was cold, as if 
it were no receiving the proper circulation.  

In regard to the Veteran's reports of continuing symptomatology, 
the Board notes that the report of the Veteran's service 
separation examination has not been associated with the claims 
folder.  Such a record is relevant to the Veteran's appeal and 
must be reviewed prior to adjudication by the Board.  

In addition, the Board notes that the Veteran's service personnel 
records have not been associated with the claims folder.  
Records, such as enlisted evaluation reports and physical 
profiles, could be relevant in determining whether the Veteran 
had any physical limitations in service.  

To date, the Veteran has not been examined by VA, specifically, 
to determine the nature and etiology of any left arm disorder, 
left knee disorder, or sinus disorder found to be present.

In light of the foregoing, the case is REMANDED for the following 
actions:

1.  Through official channels, such as the 
National Personnel Records Center and the 
VA Records Management Center, make an 
additional request for the Veteran's 
service treatment records, including but 
not limited to, the report of his service 
separation examination.  Also request his 
service personnel records, including, but 
not limited to, his enlisted evaluation 
reports and physical profiles.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010).

2.  When the actions in part 1 have been 
completed, schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of any left knee 
disability and/or left arm disability found 
to be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If a left knee disorder(s) and/or a left 
arm disorder(s) is diagnosed, the examiner 
must identify and explain the elements 
supporting each diagnosis.  

The examiner must also render an opinion, 
with complete rationale, as to whether it 
is at least as likely as not (50/50 chance) 
that his left knee disability in service is 
the result of his patella-femoral syndrome 
in November 2001 or his left knee and left 
arm injuries sustained in a motorcycle 
accident in September 2004.  
The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of his claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim. 38 C.F.R. § 3.655 
(2010).

The notice of the examination sent to the 
Veteran must be associated with the claims 
folder.  It should be indicated whether any 
such notice was returned as undeliverable.

3.  When the actions in part 1 have been 
completed, schedule the Veteran for an ear, 
nose, and throat examination to determine 
the nature and etiology of any sinus 
disorder found to be present.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If a sinus disorder is diagnosed, the 
examiner must identify and explain the 
elements supporting each diagnosis.  

The examiner must also render an opinion, 
with complete rationale, as to whether it 
is at least as likely as not (50/50 chance) 
that the Veteran's sinus disorder is the 
result of any incident in service, 
including, but not limited to, his allergic 
rhinitis in May 2000.  
The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of his claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. § 3.655 (2010).

The notice of the examination sent to the 
Veteran must be associated with the claims 
folder.  It should be indicated whether any 
such notice was returned as undeliverable.

4.  When the actions in part 1, 2, and 3 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issues of entitlement to service 
connection for a left arm disorder, left 
knee disorder, and sinusitis.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


